EXHIBIT 11.1 CPI CORP. COMPUTATION OF EARNINGS (LOSS) PER SHARE - DILUTED FISCAL YEARS ENDED FEBRUARY 2, 2008, FEBRUARY 3, 2, 2006 thousands except share and per share data 2005 (a) 2007 2006 (restated) Common shares outstanding at beginning of fiscal period 16,975,343 18,569,964 18,432,779 Shares issued during the period - weighted average 34,917 45,501 60,956 Retirement of common shares acquired through Dutch Auction self-tender offer - weighted average - (1,644,938 ) - Shares issuable under employee stock plans - weighted average 2,973 941 10,720 Dilutive effect of exercise of certain stock options 21,772 21,793 16,148 Less: Treasury stock - weighted average (10,619,299 ) (10,617,552 ) (10,639,543 ) Weighted average number of common and common equivalent shares 6,415,706 6,375,709 7,881,060 Net earnings (loss) applicable to common shares: From continuing operations $ 3,773 $ 16,327 $ 8,872 From discontinued operations (197 ) - - Net earnings $ 3,576 $ 16,327 $ 8,872 Net earnings (loss) per common and common equivalent shares: From continuing operations $ 0.59 $ 2.56 $ 1.13 From discontinued operations (0.03 ) - - Earnings per common share $ 0.56 $ 2.56 $ 1.13 (a) Options to purchase 64,144 shares of common stock were outstanding during 2005, but were not included in the computation of diluted EPS because the options' exercise price was greater than the average market price of the common shares.
